DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/681,502 has a total of 16 claims pending in the application, there are 2 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections
Claims 2 and 10 are objected to because of the following informalities:  The claim states “user has existed the user interface, but seems to mean user has exited the user interface.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 USC 101 as being drawn to non- statutory subject matter.
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claims 1 and 9 are drawn to storing records in a hard disk, replicating in a volatile memory, receiving query for data, performing general calculations in the memory and outputting resolution.

	The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage device) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to perform the claimed limitations. For example, a person can read documents and make judgements to find sections of documents that contain a problem, and provide a report with any findings. A person can further link substantially identical concepts mentally or via taking notes on paper.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, storage device) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(Il). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The dependent claims depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For example, claims 2 and 10 are drawn to storing in volatile memory for a period. Claims 3 and 11 are drawn to storing till indication. Claims 4 and 12 are drawn to database management. Claims 5 and 13 are drawn to automatic replication. Claims 6 and 14 are drawn to extrapolating data. Claims 8 and 16 are drawn to filtering records.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Batsakis et al. (US 10,776,355 B1). 
For claim 1, Batsakis et al. teaches:
A method of operating a semi-in-memory database comprising: storing a plurality of records in a hard drive database [data in hard disk drives, column 52, lines 65-67 – column 53, lines 1-20], wherein the plurality of records each refer to an entity of a plurality of entities and an amount as of a date [storage kept updated up-to-a-date, column 35, lines 40-54]; replicating the plurality of records in the hard drive database in a volatile memory [concurrent low latency memory storage for access, column 52, lines 65-67 – column 53, lines 1-20]; receiving a first query from a user including a subset of entities of the plurality of entities and a first date [query within data buckets with time range, column 39, lines 59-67 – column 40, lines 1-3]; performing calculations in the volatile memory that resolve the first query based on the plurality of records in the volatile memory, wherein a resolution to the first query includes a first amount for each of the subset of entities as of the first date [calculations on volatile memory and aggregated results presented with time based filtering, column 52, lines 66-67 – column 53, lines 1-38]; and outputting the resolution to the first query on a user interface [output result, column 106, lines 28-51].
For claim 2, Batsakis et al. teaches:
The method of claim 1, further comprising: storing the plurality of records in the volatile memory until receiving an indication that the user has existed the user interface indication by user to have in accelerated data store until needed, column 53, lines 39-47].
For claim 3, Batsakis et al. teaches:
The method of claim 1, further comprising: storing the plurality of records in the volatile memory until receiving an indication that the user requires no further calculations [indication by user to have in accelerated data store until needed, column 53, lines 39-47].
For claim 4, Batsakis et al. teaches:
The method of claim 1, wherein said replicating is performed automatically in response to: initiating a database management client application [automatic replication based on initiation, column 15, lines 7-24].
For claim 5, Batsakis et al. teaches:
The method of claim 1, wherein said replicating is performed automatically in response to said receiving the first query [automatic replication based on receiving query, column 14, lines 61-67 -- column 15, lines 1-24].
For claim 6, Batsakis et al. teaches:
The method of claim 1, wherein the resolution to the first query further includes: deriving extrapolated data from the plurality of records in the volatile memory, the extrapolated data is not included in the hard drive database [calculation done in the query accelerated memory, column 52, lines 66-67 – column 53, lines 1-20].
For claim 7, Batsakis et al. teaches:
The method of claim 1, further comprising: receiving a second query from a user [second query from user, column 173, lines 54-63] including: the subset of entities of the time ranges for subsets, column 15, lines 55-67 – column 16, lines 1-11]; performing calculations in the volatile memory that resolve the second query based on the plurality of records in the volatile memory, wherein a resolution to the second query includes a second amount for each of the subset of entities as pertaining to the first time range and a third amount for each of the subset of entities as pertaining to the second time range [performing calculations and filtering based on elements like time, column 106, lines 52-67 – column 107, lines 1-6]; and outputting the resolution to the second query on a user interface [output results to the second query, column 174, lines 18-35].
For claim 8, Batsakis et al. teaches:
The method of claim 1, wherein the plurality of records that are stored in the hard drive and replicated in the volatile memory are a subset of a larger database of records stored in the hard drive [concurrent hard drive and volatile memory storage of database records, column 52, lines 65-67 – column 53, lines 1-20], the method further comprising: filtering the plurality of records from the larger database of records based on a parameter of the first query [filtration of records for results, column 38, lines 52-67].
Claim 9 is a system of the method taught by claim 1.  Batsakis et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 10 is a system of the method taught by claim 2.  Batsakis et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 11 is a system of the method taught by claim 3.  Batsakis et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 12 is a system of the method taught by claim 4.  Batsakis et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 13 is a system of the method taught by claim 5.  Batsakis et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 14 is a system of the method taught by claim 6.  Batsakis et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 15 is a system of the method taught by claim 7.  Batsakis et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 16 is a system of the method taught by claim 8.  Batsakis et al. teaches the limitations of claim 8 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/10/2022